DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed March 17, 2022 has been entered.  Claims 1 and 13 are currently amended.  Claims 14-19 remain withdrawn from further consideration.  Claim 20 is new. Claims 1-13 and 20 are under examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claim 1, the claim recites “flow control valve” at line 13.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey possession of the claimed invention. The original specification 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “the pressure control valve”.  The recitation lacks antecedent basis in the claims.  It is not clear whether this is referring back to the “flow control valve” in claim 1 or whether something else is in view.  Appropriate correction and clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Svec (US 2016/0375463) in view of Bartlett et al. (US 3,227,136), Helms, Jr. et al. (US 2001/0000234), Olsson et al. (US 2010/0310765) and any one of Nelson et al. (US 2021/0214592), Sustic et al. (US 9,695,342) or Sustic et al. (US 5,637,665).
Regarding claim 1, Svec teaches a method for coating a moving substrate (10) comprising the steps of moving a substrate along a processing path at a line speed (Abstract; paragraphs [0006]-[0009]) and controlling the pumping/pressure of the coating mixture based, at least in part, on the line speed of the substrate so that the coating of the mixture is deposited on the substrate by the extrusion die as the substrate is moved along the processing path at the line speed (paragraphs [0007], [0025], [0027], [0038] and [0039]).  Svec teaches the coating mixture may be an adhesive material (paragraphs [0027] and [0038]), but does not teach the mixture has a viscosity of 10,000 cP to 20,000 cP at 375°F.  
However, each of Nelson et al. (Figure 19), Sustic et al. ‘342 (Example 3), and Sustic et al. ‘665 (col. 3, lines 60-65) disclose analogous methods wherein the adhesive has a viscosity within or which overlaps the claimed range.
	Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Svec and any one of the secondary references and to have utilized the adhesives of the secondary reference as the adhesive of Svec, for the purpose, as suggested by the references of utilizing a 
	Svec does not teach mixing the mixture in a tank, pumping the mixture from the tank through a recirculation loop and back to the tank using a first pump, controlling a pressure in the circulation loop as the mixture is circulated through the circulation loop; extracting at least part of the mixture from the circulation loop using a second pump coupled to the circulation loop and using the second pump to pump at least part of the mixture through an extrusion die and onto the substrate.  
However, Bartlett et al. teach an analogous coating method and apparatus wherein the material to be applied to the moving substrate is mixed in a tank (2), pumped from the tank through a recirculation loop (6) back to the tank using a first pump (4) extracting at least part of the mixture from the circulation loop using a second pump (9) coupled to the circulation loop and using the second pump to pump at least part of the mixture through an extrusion die/hopper (8) and onto the substrate (9) (col. 2, lines 1-39; col. 3, line 54-col. 4, line 15), Helms, Jr. et al. teach an analogous method and apparatus wherein the pressure in the circulating loop is disclosed as needing to be sufficiently high to effectively feed the downstream pump (paragraph [0028]; Figure 1a (11) corresponds to first pump; (12) corresponds to second pump; (20) corresponds to die) which suggests controlling the pressure in the circulation loop, as required, and Olsson et al. teach an analogous method wherein the backpressure in the circulation loop is controlled by adjusting a flow control valve/pressure control valve/pressure regulator (7) along a return line of the circulation loop (paragraphs [0033], [0035] and [0044]).
	Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Svec with Bartlett et al., Helms, Jr. et al. and Olsson et al. and to have utilized a mixing tank, first and 
	As to claim 2, Svec teaches moving the substrate comprises moving a shingle material comprising a glass mat (Abstract; paragraphs [0002], [0003] and [0006]).
As to claims 4 and 5, the combination as set forth above suggests utilizing a polymeric adhesive material as the coating material.
As to claim 6, Helms, Jr. et al. suggest controlling the pressure in the recirculation loop to values that overlap the claimed range (paragraph [0028]).  Further, one having ordinary skill in the art would have readily determined an appropriate loop pressure in view of the system pressure drop (e.g. based upon the material being pumped, piping system, temperature, etc.) in order to effectively supply the metering pump with the required amount of viscous material.
As to claims 7 and 8, Svec discloses the die is a pultrusion die and the substrate is moved through the pultrusion die (paragraphs [0006]-[0009]; Figures 1 and 3).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Svec (US 2016/0375463) in view of Bartlett et al. (US 3,227,136), Helms, Jr. et al. (US 2001/0000234), Olsson et al. (US 2010/0310765) and any one of Nelson et al. (US 2021/0214592), Sustic et al. (US 9,695,342) or Sustic et al. (US 5,637,665), as applied to claims 1, 2 and 4-8 above, and either one of Benson-Sargent et al. (US 2012/0180400) or Olsson et al. (US 2010/0310765). 
As to claim 3, the combination teaches using a second pump that is a metering pump (Bartlett et al.: col. 2, lines 26-32; col. 3, lines 54-61; Helms, Jr. et al.: paragraph [0028]), but the references do not teach the metering pump is a positive displacement pump. However, each of Benson-Sargent et al. (paragraph [0013]) and Olsson et al. (paragraph [0042]) disclose analogous methods wherein the pump is a positive displacement pump.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Svec and the secondary references and to have utilized a positive displacement pump as the second pump suggested by the combination, for the purpose, as suggested by either of Benson-Sargent et al. or Olsson et al. of utilizing a pump known in the art to be effective at metering a controlled amount of material.

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Svec (US 2016/0375463) in view of Bartlett et al. (US 3,227,136), Helms, Jr. et al. (US 2001/0000234), Olsson et al. (US 2010/0310765) and any one of Nelson et al. (US 2021/0214592), Sustic et al. (US 9,695,342) or Sustic et al. (US 5,637,665), as applied to claims 1, 2 and 4-8 above, and further in view of Benson-Sargent et al. (US 2012/0180400).
As to claims 9-11 and 13, the combination suggests controlling the second pump/metering pump based on the line speed of the substrate as set forth above in Svec.  The combination does not teach the second pump is controlled with a variable speed drive as claimed.  However, Benson-Sargent et al. teach an analogous method wherein the metering pump with either a 20 HP or 40 HP motor is controlled with an Allen Bradley Powerflex variable speed drive (paragraph [0053]).
.  

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Svec (US 2016/0375463) in view of Bartlett et al. (US 3,227,136), Helms, Jr. et al. (US 2001/0000234), Olsson et al. (US 2010/0310765) and any one of Nelson et al. (US 2021/0214592), Sustic et al. (US 9,695,342) or Sustic et al. (US 5,637,665), as applied to claims 1, 2 and 4-8 above, and further in view of Yoshinaga (US 5,650,011).
As to claim 12, the combination teaches the method set forth above. Further, Svec teaches applying coatings to both sides of the mat (paragraph [0034]), but do not disclose duplicating the equipment to provide a system for coating the second side.  However, Yoshinaga discloses an analogous method wherein the equipment utilized for coating the first side is duplicated to coat the second side (Abstract; Figures 1 and 5).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Svec and Yoshinaga and to have duplicated the coating system suggested in the combination for coating the first surface of Svec, as suggested by Yoshinaga, for the purpose, as suggested by the references, of effectively coating both the upper and lower surface of the substrate.  The combination suggests duplicating the coating equipment set forth in the rejection of claim 1 for coating the first surface of Svec (i.e. what is taught by Bartlett et al. and Helms, Jr. et al.) 


Response to Arguments
	Applicant’s arguments filed March 17, 2022 have been fully considered but they are not persuasive. As to the rejection of claim 1, applicant argues that Bartlett and Helms Jr. do not show a circulation loop with a pressure control valve along a return line thereof and that these references do not appear to be concerned about controlling pressure as claimed.  This argument is not persuasive.  As an initial matter, the amendment has necessitated a new ground of rejection.  The newly added limitation of a valve in the circulation loop is taught by Olsson et al. Further, as to the argument that the references do not appear to be concerned with pressure it is noted that Helms Jr. do discuss a desired pressure range for feeding the pump and this is reasonably understood to demonstrate a concern for pressure control. To achieve a desired value within the recited range of Helms Jr. requires control. One having ordinary skill in the art would recognize that generally understood engineering principles do not need to be exhaustively discussed.  The amount of teaching and suggestion provided by the secondary references is sufficient to address the claimed limitations.  Bartlett et al. provide a manner of effectively supplying a mixture of material to a die that substantially corresponds with the basic claimed circulation loop. The combination with Svec is appropriate for the reasons set forth above.  Helms Jr. and Olsson et al. further flesh out how such a circulation loop would be designed and operated to ensure the desired result.  Taken together, Bartlett et al., Helms Jr. and Olsson et al. teach and suggest each and every element of the required circulation loop and these teachings are reasonably combined with the basic method set forth by Svec.  The examiner submits the claims would need to be further amended to overcome the prima facie case of obviousness.  
	As to the rejection of claims 3, 9-11 and 12, applicant argues that the additional references do not remedy the deficiencies of the rejection of claim 1.  However, as set forth above, the rejection is not understood to be deficient as argued.  As to the rejection of claim 11, applicant provides a conclusory argument that the prior art does not teach the claim. This 
The examiner submits the claims would need to be further amended to overcome the prima facie case of obviousness.               

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742